DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, 5, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0388140, “Gomez.”
Regarding Claim 1: Gomez discloses a liquid discharge system (Figures 1 – 10), comprising: a liquid product pump (38) having an outer casing (120); and a sensor (46, 44) operably coupled to the outer casing of the liquid product pump (As shown in at least Figure 3; [0040], “vibration sensor 44 is mounted to the pump casing 120”); wherein the sensor monitors vibrations passing through the outer casing of the liquid product pump to detect an occurrence of cavitation within the liquid product pump ([0042] “[single board computer] 81 analyzes the spectral data from the vibration sensor 44 in order to identify cavitation”).
Regarding Claim 4: Gomez discloses the liquid discharge system according to claim 1; Gomez further discloses wherein the sensor is selected from the group consisting of an acoustic sensor, a knock sensor and an accelerometer ([0031], “vibration sensor 44 comprises a three-axis accelerometer 48”).
Regarding Claim 5: Gomez discloses the liquid discharge system according to claim 1; Gomez further discloses wherein the sensor is a vibration sensor ([0040],“vibration sensor 44 is mounted to the pump casing 120”).
Regarding Claim 9: Gomez discloses the liquid discharge system according to claim 1; Gomez further discloses wherein the liquid product pump has an intake connection (132, 124) configured for receiving a suction conduit (133) and an outtake connection (152, 146) configured for receiving a discharge conduit (153).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0388140, “Gomez,” in view of US 2013/0259707, “Yin.”
Regarding Claim 2: Gomez discloses the liquid discharge system according to claim 1; however, Gomez fails to explicitly disclose wherein the liquid product pump is a positive displacement pump. Gomez discloses the use of an engine driven centrifugal pump in at least [0027] and Figure 3.
Yin teaches a positive displacement pump (At least Figure 4) which is utilized in a pumping system in a similar manner to that of Gomez wherein the system employs multiple sensors to monitor the positive displacement pump for cavitation (At least [0004], “a plurality of pressure sensors mounted to a positive displacement pump, and a controller […] configured to process the input signals to obtain a cavitation severity ratio”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have substituted the centrifugal pump of Gomez for the positive displacement pump of Yin with the predicted results that a positive displacement pump will be capable of performing the pumping tasks in a similar manner to that of the centrifugal pump and wherein such a modification is viewed as a mere simple substitution. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)). Accordingly Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1396. Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.
Regarding Claim 3: Gomez in view of Yin teaches the liquid discharge system according to claim 2; once combined, Yin further teaches wherein the positive displacement pump is selected from the group consisting of a gear pump, a lobe pump and a rotary vane pump (A gear pump is shown in at least Figure 4).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0388140, “Gomez,” in view of US 2011/0133582, “Bingler,” and US 5,540,560, “Kimura,” as evidenced by Goulds CV 3196 i-FRAME (2017-06), “Goulds.”
Regarding Claim 6: Gomez discloses the liquid discharge system according to claim 1; however, Gomez is silent as to the manner in which the pump casing 120 is formed or assembled and is likewise silent as to the attachment method utilized to secure sensor 44 to the pump housing 120 ([0040]; As shown in at least Figure 3, Gomez discloses the sensor 44 being affixed to the outer casing of the pump but is silent as to the means of securing) such that Gomez fails to explicitly disclose wherein the sensor is affixed to the outer casing of the liquid product pump by a casing bolt that secures portions of the outer casing together.
Bingler teaches a centrifugal pump arrangement (At least Figure 2) similar to that of Gomez, and further teaches an impeller (26) in a casing (10a, 10b, 10b’’) and wherein the casing is assembled through the use of at least one casing bolt (10j’) (Figure 2; [0044]).
It would have been obvious to one of ordinary skill in the art to have assembled the disparate case portions of the pump of Gomez through the use of case bolts, as taught by Bingler, with the predicted result that such a fastener arrangement will be capable of securing the disparate case portions together in a manner well known in the art. It is further noted that it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993), and that it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179, such that it would have been obvious to form the casing of Gomez in separable pieces and would further have been obvious to join said pieces together in a predictable manner such as through the use of bolted connection in a manner well known in the art.
Once combined, Gomez in view of Bingler teaches wherein the casing is secured together through the use of at least one casing bolt; however, Gomez in view of Bingler remains silent as to the securing arrangement of the sensor of Gomez and as such continues to fail to explicitly disclose or teach wherein the sensor is affixed to the outer casing of the liquid product pump by a casing bolt that secures portions of the outer casing together.
Kimura teaches an arrangement of a pump (Figure 1) (Kimura teaches a gas compressor; however, the joining methods of the casing of Kimura are analogous to the methods used in joining pump casings in other pumps, such as liquid pumps as taught by Gomez and Bingler) wherein the pump casing (1, 2, 3) is secured together through the use of casing bolts (14) (Column 3, Line 65) and further teaches wherein a sensor (18) is affixed to the outer casing of the pump by a casing bolt that secures portions of the outer casing together (As shown in at least Figure 1; Column 5, Lines 3 – 11). Kimura teaches the attachment of a magnetic sensor to a pump casing through the use of casing bolts; however, it is known in the art that alternative sensor types, such as the vibration sensor of Gomez, maybe secured to a pump casing through the use of a bolt as evidenced by Goulds (pg. 6; Vibration sensor, “i-Alert Condition Monitor,” shown attached to pump casing via a bolt).
It would have been obvious to one of ordinary skill in the art before the effective filling of the instant application to have secured the vibration sensor of Gomez to the pump casing through the use of the casing bolts of Gomez in view of Bingler, as taught by Kimura as evidenced by Goulds, with the predicted results that the bolted connection will be capable of securing the vibration sensor to the pump casing in a manner well known in the art.
Regarding Claim 7: Gomez in view of Bingler, and Kimura, as evidenced by Goulds, teaches the liquid discharge system according to claim 6; once combined, Gomez further teaches wherein the sensor is affixed to an exterior of the outer casing by the casing bolt (As shown in at least Figure 3; Gomez teaches the vibration sensor 44, or at least a portion of the vibration sensor 44, is affixed to the exterior casing 120).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0388140, “Gomez,” in view of Goulds CV 3196 i-FRAME (2017-06), “Goulds.”
Regarding Claim 8: Gomez discloses the liquid discharge system according to claim 1; however, Gomez is silent as to the manner in which the vibration sensor is secured or disposed in relation to the pump casing such that it fails to explicitly disclose wherein the sensor is disposed at least partially within the outer casing. It is noted that Gomez teaches the ability of the sensor to be located in various location of the pump hosing ([0041], “the main bearing housing 172 is the preferred location for the vibration sensor 44, data may be gathered from other locations to determine empirically what the preferred vibration sensor 44 location is to receive selected modes of vibration”).
Goulds teaches an arrangement of a sensor (pg. 6; Vibration sensor, “i-Alert Condition Monitor,” shown attached to pump casing via a bolt) secured to a casing of a centrifugal pump (pg. 6) wherein the sensor is disposed at least partially within the outer casing (The sensor is shown disposed at least partially within the outer casing through the use of a recess into the casing in the Figure provided on at least page 6).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the arrangement of sensor securing as employed by Gomez to dispose the vibration sensor at least partially within the outer casing, as taught by Goulds, with the predicted results that such a sensor location will be capable of performing the intended use of vibration monitoring and that such a recessed location will provide physical security to the sensor form external damage. 

Claims 1, 9, 10, 11, 13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0050167, “Buysse,” in view of US 2020/0388140, “Gomez.”
Regarding Claim 1: Buysse discloses a liquid discharge system (Figures 1 – 9), comprising: a liquid product pump (40) having an outer casing (As shown in at least Figures 1, 2, 4, 6, and 8); however, Buysse is silent as to further comprising a sensor operably coupled to the outer casing of the liquid product pump; wherein the sensor monitors vibrations passing through the outer casing of the liquid product pump to detect an occurrence of cavitation within the liquid product pump.
Gomez teaches a liquid discharge system (Figures 1 – 10), comprising: a liquid product pump (38) having an outer casing (120); and a sensor (46, 44) operably coupled to the outer casing of the liquid product pump (As shown in at least Figure 3; [0040], “vibration sensor 44 is mounted to the pump casing 120”); wherein the sensor monitors vibrations passing through the outer casing of the liquid product pump to detect an occurrence of cavitation within the liquid product pump ([0042] “[single board computer] 81 analyzes the spectral data from the vibration sensor 44 in order to identify cavitation”).
It would have been obvious to one of ordinary skill in the art before the effective fillign date of the claimed invention to have modified the pump of Buysse to incorporate the pump casing sensor arrangement, as taught by Gomez, with the predicted results that such a sensor arrangement will be capable of monitoring the pump for cavitation such that action could be taken to mitigate the effects of such cavitation (Gomez, [0042]).
Regarding Claim 9: Buysse in view of Gomez teaches the liquid discharge system according to claim 1; Buysse further discloses wherein the liquid product pump has an intake connection (As shown in Figure 2; The intake connection is interpreted as that which is fluidly coupled to the intake conduit 35) configured for receiving a suction conduit (35) and an outtake connection (As shown in Figure 2; The outtake connection is interpreted as that which is fluidly coupled to the outlet conduit 45) configured for receiving a discharge conduit (45).
Regarding Claim 10: Buysse in view of Gomez teaches the liquid discharge system according to claim 9; Buysse further discloses wherein the suction conduit extends between a tank trailer ([0033], “supplying vessel or tank 15 for holding first fluid 20;” [0051], “Use with a wide variety of tractors, trailers, and other vehicles and devices and with a wide variety of liquids is contemplated”) and the intake connection of the liquid product pump on a vacuum side of the liquid product pump (As shown in at least Figure 1) and the discharge conduit extends between the outtake connection on a pressure side of the liquid product pump and a storage tank ([0034], “flow path 30 is disposed to receive first fluid 20 from supplying vessel 15 for discharge from supplying vessel 15 and, according to embodiments of the invention, from fluid handling system 10 to e.g. receiving tanks or the like at homes, farms, small business, etc”), and wherein the liquid product pump operates to transfer a liquid product from the tank trailer to the storage tank (As shown in at least Figure 1; At least [0034]).
Regarding Claim 11: Buysse discloses a system for controlling a liquid product pump in an engine-driven hydraulic discharge system (Figures 1 – 8), comprising: a hydraulic pump (110) operably coupled to a power take-off (PTO) of a tank truck (115) ([0003], “aspects of the invention, for example, relate to pumping propane from a vehicle, such as a bobtail or tank truck”); a hydraulic motor (130) operably coupled to the hydraulic pump to receive a fluid pressure produced by the hydraulic pump (At least Figure 1 and [0037]); a liquid product pump (40) operably coupled to the hydraulic motor to receive mechanical power produced by the hydraulic motor (At least Figure 1 and [0037]); however, Buysse is silent as to a sensor arrangement on the liquid product pump and as such fails to explicitly disclose or teach a sensor operably coupled to an outer casing of the liquid product pump, the sensor operable for monitoring vibrations passing through the outer casing to detect an occurrence of cavitation within the liquid product pump and for providing an electrical vibration signal corresponding to a level of cavitation within the liquid product pump; a speed control module in electrical communication with the sensor operable for receiving the vibration signal provided by the sensor and for producing an electrical speed control signal corresponding to the vibration signal; and an electronic actuator in electrical communication with the speed control module operable for receiving the speed control signal and for actuating the hydraulic motor to adjust an operating speed of the liquid product pump. Buysse generally teaches the desire to minimize cavitation, as is well known in the art, in at least [Abstract], [0013], [0022], and [0045].
Gomez teaches a liquid discharge system (Figures 1 – 10), comprising: a liquid product pump (38) having a sensor (44) operably coupled to an outer casing of the liquid product pump (As shown in at least Figure 3; [0040], “vibration sensor 44 is mounted to the pump casing 120”), the sensor operable for monitoring vibrations passing through the outer casing to detect an occurrence of cavitation within the liquid product pump and for providing an electrical vibration signal corresponding to a level of cavitation within the liquid product pump ([0042] “[single board computer] 81 analyzes the spectral data from the vibration sensor 44 in order to identify cavitation;” [0053], “At block 402 vibration data produced by the vibration sensor 44 (FIG. 5) is accessed at the telematics module 70;” [0054]); a speed control module (60, 62, 70, 82, 240) in electrical communication with the sensor (As shown in at least Figure 5) operable for receiving the vibration signal provided by the sensor and for producing an electrical speed control signal corresponding to the vibration signal ([0049], “When cavitation is sensed, the first processor 82 may communicate with the ignition circuit 240 to modulate controls 47 to vary speed of the engine 34, or, if necessary, shut down the engine 34;” [0049], “sensors in the sensor group 42 provide inputs to the telematics unit 70. The telematics unit 70 reports conditions in real-time to the first processor 82”); and an electronic actuator (280) in electrical communication with the speed control module (As shown in at least Figure 5) operable for receiving the speed control signal and for actuating the hydraulic motor to adjust an operating speed of the liquid product pump ([0049], “sensors in the sensor group 42 provide inputs to the telematics unit 70. The telematics unit 70 reports conditions in real-time to the first processor 82 […] pump control circuitry 280 is coupled to control pump speed and pump pressure in response to control signals generated in the first processor 82”).
It would have been obvious to one of ordinary skill in the art before the effective fillign date of the claimed invention to have modified the pump of Buysse to incorporate the pump casing sensor arrangement, as taught by Gomez, with the predicted results that such a sensor arrangement will be capable of monitoring the pump for cavitation such that action could be taken to mitigate the effects of such cavitation (Gomez, [0042]).
Regarding Claim 16: Claim 16 is directed towards the method of operating the apparatus of claim 11 without reciting additional structural limitations such that claim 16 is interpreted as being directed towards the normal and usual operation of the apparatus of claim 11. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 E2d 1324, 231 USPQ 136 (fed Cor, 1986). See MPEP 2112.02.
Regarding Claim 13: Buysse in view of Gomez teaches the system according to claim 11; once combined, Gomez further teaches wherein the sensor is selected from the group consisting of an acoustic sensor, a knock sensor and an accelerometer ([0031], “vibration sensor 44 comprises a three-axis accelerometer 48”).
Regarding Claim 17: Buysse in view of Gomez teaches the method according to claim 16; once combined, Gomez further teaches wherein the sensor is selected from the group consisting of an acoustic sensor, a knock sensor and an accelerometer ([0031], “vibration sensor 44 comprises a three-axis accelerometer 48”).

Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0050167, “Buysse,” in view of US 2020/0388140, “Gomez,” and US 2013/0259707, “Yin.”
Regarding Claim 12: Buysse in view of Gomez teaches the system according to claim 11; however, Buysse is silent as to the details of the liquid product pump such that it fails to explicitly disclose or teach wherein the liquid product pump is selected from the group consisting of a gear pump, a lobe pump and a rotary vane pump. It is noted that Buysse is silent as to the type of pump used in the apparatus and wherein Gomez teaches the use of a centrifugal impeller pump.
Yin teaches a positive displacement pump (At least Figure 4) which is utilized in a pumping system in a similar manner to that of Buysse and Gomez, and Buysse in view of Gomez, wherein the system employs multiple sensors to monitor the positive displacement pump for cavitation (At least [0004], “a plurality of pressure sensors mounted to a positive displacement pump, and a controller […] configured to process the input signals to obtain a cavitation severity ratio”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have substituted the pump of Buysse for the positive displacement pump of Yin with the predicted results that a positive displacement pump will be capable of performing the pumping tasks in a similar manner to that of the centrifugal pump and wherein such a modification is viewed as a mere simple substitution. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)). Accordingly Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1396. Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.
Once combined, Yin further teaches wherein the liquid product pump is selected from the group consisting of a gear pump, a lobe pump and a rotary vane pump (A gear pump is shown in at least Figure 4).
Regarding Claim 18: Buysse in view of Gomez teaches the method according to claim 16; however, Buysse is silent as to the details of the liquid product pump such that it fails to explicitly disclose or teach wherein the liquid product pump a positive displacement pump selected from the group consisting of a gear pump, a lobe pump and a rotary vane pump. It is noted that Buysse is silent as to the type of pump used in the apparatus and wherein Gomez teaches the use of a centrifugal impeller pump.
Yin teaches a positive displacement pump (At least Figure 4) which is utilized in a pumping system in a similar manner to that of Buysse and Gomez, and Buysse in view of Gomez, wherein the system employs multiple sensors to monitor the positive displacement pump for cavitation (At least [0004], “a plurality of pressure sensors mounted to a positive displacement pump, and a controller […] configured to process the input signals to obtain a cavitation severity ratio”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have substituted the pump of Buysse for the positive displacement pump of Yin with the predicted results that a positive displacement pump will be capable of performing the pumping tasks in a similar manner to that of the centrifugal pump and wherein such a modification is viewed as a mere simple substitution. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)). Accordingly Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1396. Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.
Once combined, Yin further teaches wherein the liquid product pump is selected from the group consisting of a gear pump, a lobe pump and a rotary vane pump (A gear pump is shown in at least Figure 4).

Claims 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0050167, “Buysse,” in view of US 2020/0388140, “Gomez,” and US 2013/0325272, “Beyer.”
Regarding Claim 14: Buysse in view of Gomez teaches the system according to claim 11; once combined, Gomez teaches the electric actuator (as discussed in the aforesaid rejection of claim 11) wherein the actuator is utilized to control actuate and control the speed of the hydraulic motor; however, Gomez does note explicitly teach control of the hydraulic motor of Buysse wherein the electronic actuator is selected from the group consisting of an electrically actuated ball valve and a linear actuator.
Beyer teaches a control scheme for a hydraulic motor (204) (Figure 1; The embodiment teaches a hydraulic pump 204 fluidly coupled to a hydraulic motor 206 through the use of communicative fluid lines 236, it is noted that a hydraulic motor and pump are interchangeable devices based only on the orientation of power input via either rotation of the shaft or a supply of hydraulic power such that a hydraulic pump is interpretable as a hydraulic motor (as in this instance) and vice versa) wherein control of the motor is achieved through the use of an actuator (202, 240) ([0023], “speed and direction of rotation of the output shaft 234 depends on the angle a, which in turn depends on the position of the swash plate actuator 202 as previously described. The torque of the output shaft 234 varies with the net force that is applied to the pump swash plate 208,” [0024] – [0026]) wherein the electronic actuator is selected from the group consisting of an electrically actuated ball valve and a linear actuator (As shown in at least Figure 1; [0024], “a piston bore 238 slidably accepts a piston 240 that is biased towards a central position by two springs;” The actuator coupled to the swash plate is disclosed as being a linear actuator that is controlled through electronic means including controller 113 and feedback through electronic sensing means including pressure sensors 250, displacement sensor 256, and input and output speed sensors, 266 and 270, respectively).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have incorporated the hydraulic pump/motor control including a linear actuator, as taught by Beyer, into the hydraulic pump/motor arrangement of Buysse with the predicted results that such an arrangement would be controllable by the control scheme of Buysse in view of Gomez, and that the modification of one hydraulic pump/motor arrangement with that of another is interpreted as being a mere simple substitution of one known element for another. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)). Accordingly Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1396. Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.
Regarding Claim 19: Buysse in view of Gomez teaches the method according to claim 16; once combined, Gomez teaches the electric actuator (as discussed in the aforesaid rejection of claim 11) wherein the actuator is utilized to control actuate and control the speed of the hydraulic motor; however, Gomez does note explicitly teach control of the hydraulic motor of Buysse by using the electronic actuator to actuate a motor control lever of a variable speed hydraulic motor to adjust the operating speed of the liquid product pump.
Beyer teaches a control scheme for a variable speed hydraulic motor (204) wherein control of the motor is achieved through the use of an actuator (240) ([0023], “speed and direction of rotation of the output shaft 234 depends on the angle a, which in turn depends on the position of the swash plate actuator 202 as previously described. The torque of the output shaft 234 varies with the net force that is applied to the pump swash plate 208,” [0024] – [0026]) such that the electronic actuator (113) actuate[s] a motor control lever (214) of a variable speed hydraulic motor (204) to adjust the operating speed of the liquid product pump (As described in at least [0023] – [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have incorporated the hydraulic pump/motor control including a linear actuator and a motor control lever, as taught by Beyer, into the hydraulic pump/motor arrangement of Buysse with the predicted results that such an arrangement would be controllable by the control scheme of Buysse in view of Gomez, and that the modification of one hydraulic pump/motor arrangement with that of another is interpreted as being a mere simple substitution of one known element for another. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)). Accordingly Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1396. Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.
Once combined, Buysse in view of Gomez, and Beyer teaches the apparatus as described above. Claim 19 is directed towards the method of operating said apparatus. Claim 19 is interpreted as being directed towards the normal and usual operation of said apparatus. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 E2d 1324, 231 USPQ 136 (fed Cor, 1986). See MPEP 2112.02.
Regarding Claim 20: Buysse in view of Gomez, and Beyer teaches the method according to claim 19; once combined, Beyer further teaches wherein the electronic actuator is selected from the group consisting of an electrically actuated ball valve and a linear actuator (As shown in at least Figure 1; [0024], “a piston bore 238 slidably accepts a piston 240 that is biased towards a central position by two springs;” The actuator coupled to the swash plate is disclosed as being a linear actuator that is controlled through electronic means including controller 113 and feedback through electronic sensing means including pressure sensors 250, displacement sensor 256, and input and output speed sensors, 266 and 270, respectively).

Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0050167, “Buysse,” in view of US 2020/0388140, “Gomez,” and Pump Monitoring with Electronic Differential Pressure Transducers (2017.08.07), “Nagendran.”
Regarding Claim 15: Buysse in view of Gomez teaches the system according to claim 11; once combined, Gomez further teaches the monitoring of pump suction pressure and pump inlet pressure through the controller ([0034], “sensor group 42 may further comprise additional sensors 50-1 to 50-n to measure values of additional operating parameters such as […] pump suction pressure, pump discharge pressure, pump flow rate.”); however, neither of Buysse or Gomez discloses or teaches an arrangement further comprising a pressure sensor disposed at a discharge side of the liquid product pump operable for providing an electrical pressure signal to the speed control module corresponding to a flow rate of a liquid product through the liquid product pump.
Nagendran teaches a pump control apparatus including an electronic differential pressure transmitter monitoring a suction and discharge pressure (At least Figure 2 and pg. 1, ¶3 – 4) wherein the flow rate of the pump is determinable through the use of the differential pressure measurement (At least Figure 1 and Figure 2; Control steps as described in at least pg. 2, ¶ 7). 
It would have been obvious to one of ordinary skill in the art to have incorporated the inlet and outlet pressure sensors as taught by Gomez (and Nagendran) along with the control scheme as taught by Nagendran with the predicted results that monitoring the differential pressure across the pump will provide an additional means of monitoring for cavitation (Nagendran, pg. 1, ¶ 4) and that the flow rate of the pump can be determined such that this information can be utilized by the controller as an additional input means of determining control of the operational speed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2,453,766 – Process and method for transferring liquified gas
US 5,222,875 – Variable speed hydraulic pump system
US 5,332,356 – Process and device for monitoring cavitation
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN DOYLE whose telephone number is (571)270-5821. The examiner can normally be reached Monday - Friday, 0900 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BENJAMIN DOYLE/Examiner, Art Unit 3746                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746